internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-147535-01 date date legend llc state son daughter mother’s trust son’s trusts daughter’s trusts a plr-147535-01 b c d e f g h i j k l bank dear this letter responds to a letter dated date requesting a ruling on behalf of the taxpayers under sec_731 of the internal_revenue_code specifically the taxpayers request a ruling regarding the application of sec_731 where a distribution of marketable_securities occurs or is deemed to occur as a result of a partnership division in which both resulting partnerships are continuing partnerships the information submitted discloses that llc is a state limited_liability_company treated as a partnership for federal_income_tax purposes llc currently has a members son with a b percent interest daughter with a b percent interest mother’s trust with a c percent interest son’s trusts with a d percent aggregate interest and daughter’s trusts with a d percent aggregate interest these members together with llc constitute the taxpayers llc’s assets include marketable_securities stock in public companies with an aggregate fair_market_value of dollar_figuree and an aggregate basis of dollar_figuref llc also owns real_property worth approximately dollar_figureg through a disregarded limited_liability_company in addition llc holds notes from outstanding loans to its members and persons related to plr-147535-01 its members totaling dollar_figureh finally llc has approximately dollar_figurei in cash llc’s liabilities include dollar_figurej of loans payable to its members and dollar_figurek to bank to avoid family dissension and to give the individual members greater influence in managing certain assets the taxpayers propose dividing llc into two limited_liability companies to effect the division llc will first borrow an additional_amount from bank to equalize liabilities then llc will transfer one-half of the securities and other assets and liabilities to a newly formed state limited_liability_company llc in exchange for all of its membership interests finally llc will distribute the membership interests in llc to son and son’s trusts in full liquidation of their interests in llc and to mother’s trust in redemption of l percent of her interest in llc after the division llc will hold one-half of the securities formerly held by llc therefore each member of llc will have the same share of built-in_gain in the securities as the member had before the division the taxpayers request the following ruling for purposes of sec_731 a distributee partner’s share of net gain attributable to marketable_securities held by the partnership immediately after the distribution of the interests in llc shall include only such distributee partner’s share of net gain attributable to marketable_securities held by llc and not llc immediately after such distribution sec_708 provides that in the case of a division of a partnership into two or more partnerships the resulting partnerships other than any resulting_partnership the members of which had an interest of percent or less in the capital and profits of the prior_partnership shall for purposes of this section be considered a continuation of the prior_partnership sec_1_708-1 of the income_tax regulations provides in part that upon the division of a partnership into two or more partnerships any resulting_partnership as defined in sec_1_708-1 or resulting partnerships shall be considered a continuation of the prior_partnership as defined in sec_1_708-1 if the members of the resulting_partnership or partnerships had an interest of more than percent in the capital and profits of the prior_partnership any other resulting_partnership will not be considered a continuation of the prior_partnership but will be considered a new partnership sec_1_708-1 provides that in a division under the assets-over form where at least one resulting_partnership is a continuation of the prior_partnership the divided_partnership as defined in sec_1_708-1 contributes certain assets and liabilities to a recipient_partnership as defined in sec_1_708-1 or recipient partnerships in exchange for interests in such recipient_partnership or partnerships and immediately thereafter the divided_partnership distributes the interests in such recipient_partnership or partnerships to some or all of its partners in partial or complete_liquidation of the partners’ interests in the divided_partnership plr-147535-01 sec_1_708-1 provides in part that for purposes of sec_1_708-1 the divided_partnership is the continuing partnership which is treated for federal_income_tax purposes as transferring the assets and liabilities to the recipient_partnership or partnerships either directly under the assets-over form or indirectly under the assets- up form if the resulting_partnership that in form transferred the assets and liabilities in connection with the division is a continuation of the prior_partnership then such resulting_partnership will be treated as the divided_partnership sec_1_708-1 provides that for purposes of sec_1_708-1 the prior_partnership is the partnership subject_to division that exists under applicable jurisdictional law before the division sec_1_708-1 provides that for purposes of sec_1_708-1 a recipient_partnership is a partnership that is treated as receiving for federal_income_tax purposes assets and liabilities from a divided_partnership either directly under the assets-over form or indirectly under the assets-up form section sec_1_708-1 provides that for purposes of sec_1_708-1 a resulting_partnership is a partnership resulting from the division that exists under applicable jurisdictional law after the division and that has at least two partners who were partners in the prior_partnership for example where a prior_partnership divides into two partnerships both partnerships existing after the division are resulting partnerships sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution sec_731 provides that for purposes of sec_731 and sec_737 the term money includes marketable_securities and such securities shall be taken into account at their fair_market_value as of the date of the distribution sec_1_731-2 of the regulations provides that for purposes of sec_731 and sec_1_731-2 all marketable_securities held by a partnership are treated as marketable_securities of the same class and issuer as the distributed security sec_731 provides in part that in the case of a distribution of marketable_securities to a partner the amount taken into account under sec_731 shall be reduced but not below zero by the excess if any of i the partner’s distributive_share of the net gain that would recognized if all marketable_securities of the same class and issuer as the distributed securities held by the partnership were sold immediately before the transaction to which the distribution relates by the partnership for fair_market_value over ii the partner’s distributive_share of the net gain that is plr-147535-01 attributable to the marketable_securities of the same class and issuer as the distributed securities held by the partnership immediately after the transaction determined by using the same fair_market_value as used under sec_731 sec_731 provides that the term marketable_securities includes except as otherwise provided in regulations interests in any entity if substantially_all of the assets of the entity consist directly or indirectly of marketable_securities money or both sec_1_731-2 provides that for purposes of sec_731 and sec_1_731-2 substantially_all of the assets of an entity consist directly or indirectly of marketable_securities money or both only if percent or more of the assets of the entity by value at the time of the distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both to effect an assets-over form of division llc proposes contributing certain assets including marketable_securities and liabilities to llc in exchange for percent of the membership interests in llc immediately thereafter llc will distribute the interests in llc to son son’s trusts and mother’s trust distributee partners in partial or complete_liquidation of their interests in llc consequently llc’s partnership division will yield two resulting partnerships llc and llc the respective members of llc and llc immediately after the division will have had an interest in capital and profits of the prior_partnership llc before the division of more than percent therefore we assume that each of the two resulting partnerships will be considered a continuation of the prior_partnership in addition as the partnership that will transfer the assets and liabilities in the division llc should constitute the divided_partnership as the partnership that will be treated as receiving the assets and liabilities llc should constitute the recipient_partnership because the term money includes marketable_securities llc’s distribution of the interests in llc to the distributee partners will have potential gain consequences under sec_731 llc’s shares of stock in three public companies meet the definition of marketable_securities under sec_731 in addition more than percent of the value of llc will be attributable to the marketable_securities stock shares it will receive in the division therefore the membership interests in llc themselves should constitute marketable_securities in an amount equal to their fair_market_value on the distribution date the distribution of which should constitute a distribution of money a limitation applies to the amount of the distribution of marketable_securities membership interests that is treated as a distribution of money the amount of such a distribution is reduced under sec_731 by a distributee partner’s share of the built- in gain in the securities held by the partnership llc is concerned that the partnership referred to in sec_731 in determining the reduction amount may include both continuing partnerships llc and llc thereby eliminating most of the plr-147535-01 anticipated limitation on any sec_731 gain resulting from the proposed division based on the facts submitted and representations made we conclude that for purposes of sec_731 a distributee partner’s distributive_share of net gain attributable to the marketable_securities held by the partnership immediately after the distribution of the membership interests in llc shall include only the partner’s distributive_share of net gain attributable to marketable_securities held by llc not llc immediately after the distribution except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether llc’s division constitutes an assets-over form of division under sec_708 or whether both llc and llc will constitute continuing partnerships under a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
